Matter of Bannon v New York State Dept. of Corr. & Community Supervision (2020 NY Slip Op 02353)





Matter of Bannon v New York State Dept. of Corr. & Community Supervision


2020 NY Slip Op 02353


Decided on April 23, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 23, 2020

530304

[*1]In the Matter of Patrick Bannon, Petitioner,
vNew York State Department of Corrections and Community Supervision, Respondent.

Calendar Date: March 20, 2020

Before: Lynch, J.P., Clark, Mulvey, Devine and Aarons, JJ.


Patrick Bannon, Napanoch, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of the Superintendent of Eastern Correctional Facility finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding to challenge a tier II disciplinary determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination has been administratively reversed, all references thereto have been expunged from petitioner's institutional record and the $5 mandatory surcharge has been refunded to petitioner's inmate account. In view of this, and given that petitioner has received all of the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Jiminez v Annucci, 178 AD3d 1231, 1231 [2019]; Matter of Telesford v Annucci, 175 AD3d 1717, 1717 [2019]). As the record reflects that petitioner paid a reduced filing fee of $45, as well as $6.30 for other expenses related to this proceeding, and he has requested reimbursement thereof, we grant petitioner's request for such amount.
Lynch, J.P., Clark, Mulvey, Devine and Aarons, JJ., concur.
ADJUDGED that the petition is dismissed, as moot, without costs but with disbursements in the amount of $51.30.